


Exhibit 10.44

 

AMENDMENT TO SECURED PROMISSORY NOTE

AND LOAN AND SECURITY AGREEMENT

 

THIS FOURTH AMENDMENT TO SECURED PROMISSORY NOTE AND LOAN AND SECURITY AGREEMENT
(the “Agreement”) is made as of this thirtieth day of November, 2011, by and
among TeamStaff Government Solutions, Inc. a Georgia corporation, d/b/a
TeamStaff Government Solutions; d/b/a TeamStaff Govt Solutions (the “Borrower”),
and TeamStaff Inc. (the “Guarantor”) and Presidential Financial Corporation, a
Georgia corporation (the “Lender”).

 

R E C I T A L S

 

Pursuant to the Loan and Security Agreement dated July 29, 2010 (“Loan
Agreement”), as amended by the First Amendment to Secured Promissory Note and
Loan and Security Agreement (“First Amendment”) dated August 17, 2010, the
Second Amendment to Secured Promissory Note and Loan and Security Agreement
(“Second Amendment”) dated November 18, 2010, and by the Third Amendment to
Secured Promissory Note and Loan and Security Agreement dated February 9, 2011
(“Third Amendment”) (“Loan Agreement”) between the Borrower and the Lender, the
Lender agreed to make available to the Borrower a line of credit in accordance
with, and subject to, the provisions of the Loan Agreement. The Borrower’s
obligation to repay the line of credit, with interest and other fees and
charges, is evidenced by the Secured Promissory Note dated July 29, 2010, in the
principal amount of One Million Five Hundred Thousand and No/100 Dollars
($1,500,000.00) (the “Promissory Note”) as amended by the First Amendment, as
further amended by the Second Amendment, in the principal amount of Two Million
Five Hundred Thousand and No/100 Dollars ($2,500,000.00), and the Third
Amendment in the principal amount of Three Million and No/100 Dollars
($3,000,000.00).  The indebtedness, obligations and liabilities of the Borrower
under and in connection with the line of credit are guaranteed by the Guarantor
pursuant to the terms of the Corporate Guaranty Agreement dated July 29, 2010,
and affirmed on August 17, 2010, November 18, 2010 and February 9, 2011,
executed by the Guarantor (the “Guaranty Agreement”).  The Loan Agreement,
Promissory Note, the First Amendment, the Second Amendment, the Third Amendment,
the Guaranty Agreement, and all documents now and hereafter executed by the
Borrower, the Guarantor or any other party, to evidence, secure, or guaranty, in
connection with the Borrower’s indebtedness and obligation to Lender, are
hereinafter referred to as the “Loan Documents.”

 

On September 15, 2011, Borrower amended its Articles of Incorporation to change
the name of the corporation from TeamStaff Government Solutions, Inc. to DLH
Solutions, Inc. and filed such amendment with the Georgia Secretary of State.
Borrower has requested that Lender amend the Loan Documents to reflect its name
change.

 

In addition, the parties agree to amend the termination notice period, subject
to the terms and conditions of this Agreement.

 

A G R E E M E N T S

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements of the parties hereinafter set forth, it is hereby mutually agreed as
follows:

 

1.                                       Acknowledgment of Recitals.  Each of
the parties hereto acknowledges that the above recitals are true and correct and
incorporated herein by reference.

 

1

--------------------------------------------------------------------------------


 

2.                                       Definition of “Borrower.” The
definition of “Borrower” in the Loan Documents is hereby amended to read: DLH
Solutions, Inc. a Georgia corporation, d/b/a TeamStaff Government Solutions;
d/b/a TeamStaff Govt Solutions, formerly known as TeamStaff Government
Solutions, Inc.

 

3.                                       Financing Statement.  Borrower hereby
grants permission to Lender to amend the UCC-1 filed with the Clerk of Superior
Court of Barrow County, Georgia, number 007-2010014497, dated July 29, 2010 to
reflect Borrower’s name change. The amendment will be filed by Lender not later
than December 5, 2011.

 

4.                                       No Release. The Borrower and the
Guarantor each acknowledge and agree that the name change, from TeamStaff
Government Solutions, Inc. to DLH Solutions, Inc. was not intended to, and did
not extinguish, release or discharge or constitute, create or affect a novation
of, or an agreement to extinguish (a) any of the obligations, indebtedness and
liabilities of the Obligors, or any other party under the provisions of the Loan
Agreement, the Promissory Note, and such other Loan Documents, or (b) any
assignment or pledge to the Lender of, or any security interest or lien granted
to the Lender in, or on, any Collateral and security for such obligations,
indebtedness, and liabilities.

 

5.                                       Term.  The parties agree to clarify
that the Initial Term as described in the Loan Agreement, was for an initial
period of two years, and was extended as a provision of the Third Amendment for
a period of twelve months. The Initial Term of the Agreement now expires on July
29, 2013. The parties also agree to amend Section 9.2 of the Loan Agreement to
read as follows:

 

9.2 Termination

 

“Borrower may terminate this Agreement only as of an Anniversary Date and then
only by giving Lender at least sixty (60) days prior written notice of
termination, whereupon this Agreement shall terminate on said Anniversary Date. 
Lender may terminate this Agreement at any time after December 31, 2012 by
giving Borrower at least sixty (60) days prior written notice of termination,
provided Lender may terminate this Agreement immediately without prior notice to
Borrower at any time an Event of Default exists and this Agreement shall be
deemed to have automatically terminated upon the commencement of any Insolvency
Proceeding by Borrower.”

 

6.                                       Amendment Fee.  In consideration of the
amendments set forth herein, Borrower unconditionally agrees to pay to Lender an
amendment fee in the amount of $2,000.00 (the “Amendment Fee”), which shall be
fully earned and payable upon receipt of a fully executed copy of this Agreement
from Borrower and acceptance of this agreement by Lender as set forth in
paragraph 13 below.  The amendment fee shall not be subject to refund, rebate or
proration for any reason whatsoever, and shall be treated as an Advance and
charged to the loan account on the same date of Effectiveness.

 

7.                                       Documentation Fee. A loan documentation
fee of $500.00 (“Loan Documentation Fee”), for the negotiation and preparation
of this Agreement, will be charged to the Borrower’s loan account upon receipt
of a fully executed copy of this Agreement.

 

8.                                       Representations and Warranties.  In
order to induce the Lender to enter into this Agreement, the Borrower and each
of the Guarantor (collectively the “Obligors”) represent and warrant to the
Lender that consistent with the Obligor’s practices under the Loan Agreement as
of the date hereof (a) no event of default exists under the provisions of the
Loan Agreement, Promissory Note or the Guaranty Agreements or other Loan
Documents, (b) all of the representations and warranties of the Obligors in the
Loan Documents are true and correct on the date hereof as if the same were made
on the date hereof, (c) the Collateral, as defined in the Loan Agreement, is
free and clear of all

 

2

--------------------------------------------------------------------------------


 

assignments, security interest, liens and other encumbrances of any kind and
nature whatsoever, except for those granted or permitted under the provisions of
the Loan Documents, (d) the execution and performance by the Borrower under the
Loan Agreement, as amended, will not (i) violate any provision of law, any order
of any court or other agency of government, or the organizational documents
and/or bylaws of Borrower, or (ii) violate any indenture, contract, agreement or
other instrument to which the Borrower is party, or by which its property is
bound, or be in conflict with, result in a breach of or constitute (with due
notice and/or lapse of time) a default under, any such indenture, or imposition
of any lien, charge or encumbrance of any nature whatsoever upon any of the
property or assets of the Borrower, and (e) this Agreement constitutes the
legal, valid and binding obligations of the Obligors enforceable in accordance
with its terms, except its enforceability may be limited by bankruptcy,
insolvency or some other laws affecting the enforcement of creditors rights
generally.

 

9.                                       Ratification and No Novation; Validity
of Loan Documents.  The Obligors hereby ratify and confirm all of their
obligations, liabilities and indebtedness under the provisions of the Loan
Agreement, the Promissory Note, the Guaranty Agreements and the other Loan
Documents, as the same may be amended and modified by this Agreement, and agree
to pay the indebtedness in accordance with the terms of the Loan Agreement, as
amended and modified by this Agreement.  The Lender and the Obligors each agrees
that is their intention that nothing in this Agreement shall be construed to
extinguish, release or discharge or constitute, create or affect a novation of,
or an agreement to extinguish (a) any of the obligations, indebtedness and
liabilities of the Obligors, or any other party under the provisions of the Loan
Agreement, the Promissory Note, and such other Loan Documents, or (b) any
assignment or pledge to the Lender of, or any security interest or lien granted
to the Lender in, or on, any Collateral and security for such obligations,
indebtedness, and liabilities. The Lender and the Obligors each agrees that the
Lender shall have the absolute and unconditional right to demand payment of the
Promissory Note in Lender’s discretion at any time, subject to the provisions
hereof. The Obligors agree that all of the provisions of the Loan Agreement, the
Promissory Note, and the other Loan Documents shall remain and continue in full
force and effect, as the same may be modified and amended by this Agreement.  In
the event of any conflict between the provisions of this Agreement and the
provisions of such other Loan Documents, the provisions of this Agreement shall
control.  Obligors have no existing claims, defenses (personal or otherwise) or
rights of setoff whatsoever with respect to the Obligations of the Obligors
under the Loan Documents.  Each of the Obligors furthermore agrees that each of
them has no defense, counterclaim, offset, cross-complaint, claim or demand of
any nature whatsoever that can be asserted as a basis to seek affirmative relief
and/or damages of any kind from the Lender.

 

10.                                 Release.  Borrower hereby releases Lender
and its affiliates and their respective directors, officers, employees,
attorneys and agents and any other Person affiliated with or representing Lender
(the “Released Parties”) from any and all liability arising from acts or
omissions under or pursuant to this Agreement, whether based on errors of
judgment or mistake of law or fact, except for those arising from willful
misconduct.  In no circumstance will any of the Released Parties be liable for
lost profits or other special or consequential damages.  Such release is made on
the date hereof and remade upon each request for an Advance by Borrower.

 

11.                                 Applicable Law, Binding Effect, etc.  This
Agreement shall be governed by the laws of the State of Georgia and may be
executed in any number of duplicate originals and counterparts, each of which,
and all taken together, shall constitute one and the same instrument. This
Agreement shall be binding upon, and inure to the benefit of, the Lender, the
Borrower, the Guarantor and their respective successors, heirs and assigns.

 

12.                                 Expenses.  Borrower hereby agrees to pay all
out-of-pocket expense incurred by Lender in connection with the preparation,
negotiation and consummation of this Agreement, and all

 

3

--------------------------------------------------------------------------------


 

other documents related thereto (whether or not any borrowing under the Loan
Agreement as amended shall be consummated), including, without limitation, the
fees and expenses of Lender’s counsel.

 

13.                                 Effectiveness of this Agreement.  This
Agreement shall not be effective until the same is executed and accepted by
Lender.

 

IN WITNESS WHEREOF, the Lender, the Borrower, and the Guarantor have caused this
Agreement to be duly executed, under seal, as of the day and year first above
written.

 

 

 

 

BORROWER:

 

 

 

STATE OF

 

 

DLH SOLUTIONS, INC. D/B/A TEAMSTAFF GOVERNMENT SOLUTIONS; D/B/A TEAMSTAFF GOVT
SOLUTIONS, FORMERLY KNOWN AS
TEAMSTAFF GOVERNMENT SOLUTIONS, INC.

COUNTY OF

 

Zachary C. Parker personally appeared and acknowledged before me this 30 day of
November, 2011

 

 

 

 

/s/

 

By:

/s/ Zachary C. Parker

Notary

Seal

 

 

Zachary C. Parker, CEO

My commission expires

 

 

 

 

 

 

 

 

 

 

 

 

GUARANTOR:

 

 

 

 

 

 

TEAMSTAFF INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Zachary C. Parker

 

 

 

Zachary C. Parker, CEO

 

 

 

 

 

 

 

 

 

 

LENDER:

 

 

 

 

 

 

PRESIDENTIAL FINANCIAL CORPORATION

 

 

 

 

 

 

 

 

 

 

By:

/s/

 

 

 

Vice President

 

4

--------------------------------------------------------------------------------
